This opinion is subject to revision before final
                         publication in the Pacific Reporter

                                  2019 UT 45


                                     IN THE

       SUPREME COURT OF THE STATE OF UTAH

                        WDIS, LLC,
          and DREAMWORKS PROPERTY MANAGEMENT, INC.,
                         Appellants,
                                        v.
          HI-COUNTRY ESTATES HOMEOWNERS ASSOCIATION,
                           Appellee.

                               No. 20170342
                           Filed August 13, 2019

                             On Direct Appeal

                        Third District, Salt Lake
                       The Honorable Laura Scott
                            No. 160904994

                                  Attorneys:
Troy L. Booher, Freyja R. Johnson, Beth E. Kennedy, Bruce R. Baird,
                   Salt Lake City, for appellants
   Jeffrey L. Silvestrini, Stephen T. Hester, Bradley M. Strassberg,
                       Salt Lake City, for appellee

CHIEF JUSTICE DURRANT authored the opinion of the Court, in which
ASSOCIATE CHIEF JUSTICE LEE, JUSTICE HIMONAS, JUSTICE PEARCE, and
                     JUSTICE PETERSEN joined.

   CHIEF JUSTICE DURRANT, opinion of the Court:

                                Introduction
   ¶1 This case involves a dispute between Hi-Country Estates
Homeowners Association (HOA) and a group of landowners (WDIS)
within the HOA’s boundaries. At the district court level WDIS
brought, among other actions, an action to quiet title in its properties
against the HOA. Specifically, WDIS sought a judicial declaration
that its properties were not encumbered by the HOA’s covenants
and restrictions. The district court dismissed the action because it
                          WDIS v. HI-COUNTRY
                          Opinion of the Court

determined that it was barred by a statute of limitations. The court
also held that the doctrine of res judicata precluded WDIS from
challenging certain encumbrances enacted in 1990.
     ¶2 WDIS appeals both determinations. As to the first
determination, WDIS sets forth three arguments for why its quiet
title claim is not time barred: (1) it qualifies for an “actual
possession” exception to statutes of limitations established in
Bangerter v. Petty,1 (2) it qualifies for a “true quiet title” exception
established in In re Hoopiiaina Trust,2 and (3) statutes of limitations
do not apply to challenges of void encumbrances.
    ¶3 Although we disagree with WDIS’s framing of the quiet title
exception, we agree that no statute of limitations applies to WDIS’s
quiet title claim, because WDIS is able to establish a prima facie case
of quiet title without first receiving some other relief from the court.
Our decisions in Hoopiiaina and Bangerter rely on the same quiet title
exception to statutes of limitations. Because this conclusion renders a
determination on WDIS’s void encumbrance argument unnecessary,
we decline to address it.
   ¶4 As to the res judicata determination, WDIS argues that
reversal is warranted because the district court improperly
considered evidence outside the pleadings without converting the
motion to dismiss into a motion for summary judgment. Because the
HOA failed to address WDIS’s plausible argument on this issue, we
reverse without reaching the merits of WDIS’s argument.
                              Background
   ¶5 In August of 1970, three men—Charles Lewton, Gerald
Bagley, and Harold Glazier—filed “Articles of Incorporation of
Hi-Country Estates, Inc.” with the Utah Secretary of State.3 That
same day, they also filed a “Certificate of Limited Partnership of
Hi-Country Estates, Second,” with Hi-Country Estates, Inc. as the
limited partnership’s general partner. The purpose of both of these
entities was to “acquire, develop and sell real and personal


   1   2009 UT 67, 225 P.3d 874.
   2   2006 UT 53, 144 P.3d 1129.
   3  Because our review of a decision of a motion to dismiss requires
us to accept “the facts alleged in the complaint,” we rely on the facts
WDIS asserted in their complaint. See Oakwood Vill. LLC v. Albertsons,
Inc., 2004 UT 101, ¶ 8, 104 P.3d 1226.


                                    2
                         Cite as: 2019 UT 45
                        Opinion of the Court

properties.” At the time of these filings, none of the shareholders
owned any real property within the purported boundaries of the
HOA.
    ¶6 Three years later, Mr. Lewton, in his individual capacity,
filed articles of incorporation for the HOA. Mr. Lewton was
identified in the articles of incorporation as the HOA’s incorporator.
Although Mr. Lewton—together with three other individuals—
owned only one, eight-acre parcel of property within the purported
boundaries of the HOA, a property description attached to the
articles of incorporation included approximately 2,035 acres.
Additionally, at the time the articles of incorporation were filed,
none of the Hi-Country Estates entities owned any of the real
property included in the attached property description. And none of
the actual owners of the property had agreed to be bound by the
articles of incorporation, had knowledge of its filing, or had
conferred a power of attorney or other authorization upon
Mr. Lewton to act on their behalf. So at the time the articles of
incorporation were filed, Mr. Lewton did not have authorization
from the owners of the remaining 2,027 acres to include their land in
the HOA.4
   ¶7 Around that same time, Mr. Lewton also recorded
protective covenants for “Hi-Country Estates, Phase II” with the Salt
Lake County Recorder’s Office. Mr. Lewton was the only one who
signed the covenants. A property description attached to the
recorded covenants included only 1,955 acres of real property—or
eighty fewer acres than the area described in the attachment of the
HOA’s articles of incorporation. At the time the covenants were
recorded, Mr. Lewton owned only eight acres of real property inside
the encumbered area.
    ¶8 In the years following the initial incorporation of the HOA
and recording of restrictive covenants, other addenda to the articles
of incorporation, bylaws, and covenants were recorded. Following
the filing of a new addendum in 2015, WDIS demanded production
of documents from the HOA. After reviewing these documents,
WDIS discovered many alleged deficiencies in the HOA’s articles of
incorporation and subsequent addenda, covenants, and bylaws.
WDIS claims, for various reasons, that each of these addenda,
bylaws, and covenants are invalid, improper, or unenforceable.

   4 There were also a number of defects in the articles of
incorporation that could potentially render the articles invalid.


                                  3
                        WDIS v. HI-COUNTRY
                        Opinion of the Court

    ¶9 In August of 2016, WDIS filed the complaint in this case,
alleging seven separate causes of action. The first three causes of
action were for a declaratory judgment that the HOA’s covenants,
articles, and bylaws were void or invalid. The fourth cause of action
was for a judicial dissolution of the HOA. The fifth cause of action
was to quiet title to WDIS’s property in WDIS’s favor. And the sixth
and seventh causes of action were for forms of injunctive relief.
    ¶10 Shortly after the complaint was filed, the HOA filed a
motion to dismiss under rule 12(b)(6) of the Utah Rules of Civil
Procedure. It argued that the complaint should be dismissed because
all of WDIS’s claims—except for certain claims arising after 2012—
were barred by statutes of limitations. The HOA also argued that the
complaint should be dismissed because WDIS’s claims were
precluded under the doctrine of res judicata.
    ¶11 WDIS replied to the HOA’s motion to dismiss by arguing
that there is no statute of limitations for an action (1) challenging a
document that was “void ab initio” or (2) seeking to remove a cloud
from, or to quiet, the title to real property. At oral argument on the
motion, WDIS clarified that the statute of limitations should not
apply to its claim, because it was a true quiet title action.
Additionally, WDIS argued that the HOA’s res judicata argument
failed because the parties were not the same and the subject matter
of previous litigation was substantially different.
   ¶12 In its March 10, 2017 Order, the district court granted the
HOA’s motion to dismiss as to all of WDIS’s claims that arose before
2012 because it determined that they were barred by a statute of
limitations. The court ruled that WDIS’s quiet title claim was not a
true quiet title action, because it was dependent on a preliminary
determination that the HOA’s governing documents were invalid or
void ab initio.
    ¶13 Additionally, the district court accepted the HOA’s res
judicata argument, but only as to WDIS’s first cause of action as it
relates to the 1990 recording of additional restrictive covenants. So
absent the district court’s statute of limitations ruling, WDIS is not
precluded from bringing any claims related to the original articles of
incorporation, or any subsequent addendums, covenants (except for
the 1990 recording of additional restrictive covenants), or bylaws.
   ¶14 WDIS agreed to dismiss its remaining claims without
prejudice so that it could challenge the dismissal of its complaint
through this appeal. We have jurisdiction pursuant to Utah Code
section 78A-3-102(3)(j).


                                  4
                            Cite as: 2019 UT 45
                           Opinion of the Court

                           Standard of Review
    ¶15 First, we must decide whether the district courted erred in
ruling that a statute of limitations applied to WDIS’s quiet title claim.
A district court’s application of a statute of limitations is a question
of law we review for correctness.5
   ¶16 Additionally, we must decide whether the district court
erred in considering material outside of the pleadings to decide a
rule 12(b)(6) motion to dismiss. “[T]he propriety of a 12(b)(6)
dismissal is a question of law,” which we review “under a
correctness standard.”6 “In reviewing the trial court’s decision, we
accept the factual allegations in the complaint as true and interpret
those facts and all inferences drawn from them in the light most
favorable to the plaintiff as the non-moving party.”7
                                 Analysis
   ¶17 WDIS argues that, because quiet title claims are never time
barred, the district court erred by ruling that a statute of limitations
applied to WDIS’s quiet title claim. Alternatively, it argues that the
court erred because challenges of void encumbrances are likewise
never barred.8 We hold that WDIS’s quiet title action is not barred by

   5   Arnold v. Grigsby, 2009 UT 88, ¶ 7, 225 P.3d 192.
   6St. Benedict’s Dev. Co. v. St. Benedict’s Hosp., 811 P.2d 194, 196
(Utah 1991).
   7Oakwood Vill. LLC v. Albertsons, Inc., 2004 UT 101, ¶ 9, 104 P.3d
1226.
   8  The HOA argues that WDIS failed to preserve one of its
arguments in support of its quiet title claim. According to the HOA,
WDIS challenged only the documents creating the encumbrances,
not the encumbrances themselves, in the district court. So, on appeal,
the HOA argues that WDIS may challenge only the documents. But
the record clearly belies this assertion. WDIS brought a number of
different claims in its complaint. Although most of the claims were
based on essentially the same facts—namely the invalidity of the
articles of incorporation—each claim served a different purpose. For
example, WDIS brought a declaratory judgment claim, in which it
requested that the HOA’s governing documents be declared void
and the HOA dissolved. The effect of this relief would be that the
HOA would cease to exist and every member within the HOA
boundaries would no longer be subject to the HOA’s restrictions.
This claim could be characterized as a challenge to the HOA
                                                         (Continued)
                                     5
                         WDIS v. HI-COUNTRY
                         Opinion of the Court

a statute of limitations, because WDIS is able to establish a prima
facie case of quiet title without receiving any other relief from the
district court. Because this determination renders a determination on
WDIS’s void encumbrance argument unnecessary, we decline to
address that argument.
   ¶18 WDIS also argues that the district court erred by considering
material outside of the pleadings in deciding, on a rule 12(b)(6)
motion to dismiss, that some of WDIS’s claims were barred by the
doctrine of res judicata. Because the HOA failed to adequately brief
the issue, we reverse the district court’s res judicata determination.
   ¶19 But before turning to the merits of this case, we must
address whether we have appellate jurisdiction.
           I. We Have Appellate Jurisdiction in This Case
    ¶20 After briefing and oral argument were complete, we
identified a potential policy concern that could be created by
exercising appellate jurisdiction in this case. As we noted above,
after the district court issued its order dismissing, with prejudice, all
of WDIS’s claims to the extent they were based on facts arising
before 2012, the parties stipulated to a dismissal without prejudice of
what remained of WDIS’s claims.9 Although we are ordinarily free to

documents. But WDIS also brought a quiet title claim, seeking a
declaration that its own property is not subject to any encumbrances
from the HOA. This claim was a challenge of the encumbrances on
WDIS’s property. Because it is uncontested that WDIS brought its
quiet title claim below, the HOA’s preservation argument fails.
   Additionally, the HOA claims that WDIS failed to preserve two
other, alternative arguments. But because we decide this case
without reaching those arguments, we decline to address whether
they were preserved.
   9  Supra ¶ 14. WDIS brought six claims against the HOA. Each
claim dealt with substantially the same facts arising between 1979
and 2015. The district court held that all of WDIS’s claims were time
barred to the extent they were based on events occurring before
2012. After issuing this ruling at the hearing on the motion to
dismiss, the court requested WDIS to file an amended complaint,
narrowing the scope of all of its claims to events arising after 2012.
During this discussion, the court acknowledged that at least one of
WDIS’s claims might not be sustainable without the pre-2012 facts.
In response to the court’s request, WDIS inquired into the possibility
of dismissing what remained of its claims without prejudice so that it
                                                          (Continued)
                                   6
                            Cite as: 2019 UT 45
                           Opinion of the Court

exercise appellate jurisdiction over an order where there are no other
claims pending in the district court, we recognized that the practice
of exercising jurisdiction over a case in which some claims had been
voluntarily dismissed without prejudice created the possibility that a
party could use a voluntary dismissal without prejudice of some
claims as a loophole through the requirements of rule 54(b) of the
Utah Rules of Civil Procedure.
    ¶21 Under what we refer to as the final judgment rule, an
“appeal is improper if it is taken from an order or judgment that is
not final.”10 There are, however, a few exceptions to the final
judgment rule, including a rule 54(b) certification. A rule 54(b)
certification allows a district court to certify an otherwise non-final
order as final “if the court expressly determines that there is no just
reason for delay.”11 Because a voluntary dismissal without prejudice
of some claims does not necessarily foreclose the possibility of
resuscitating the dismissed claims after an appeal, a party could use


could pursue an appeal of the court’s order dismissing what it
considered to be the “guts of the case.” In fact, from the transcript it
appears that WDIS’s counsel was unsure of whether the court’s
order left WDIS with any claims at all. After stating that the court
had dismissed “the guts of the case,” counsel stated that “[t]he other
stuff is—I don’t know yet. I have to sift my way through that impact.
I do agree that if we choose to go forward, it makes sense to file a
cleaned up amended complaint on dissolution.” As part of this
discussion, WDIS stated that it wanted to find a way to dismiss what
remained of its claims “in such a way that we could resuscitate them
if [the appellate court] reverses on the statute of limitations.” The
court agreed that WDIS could do that if it chose, so it granted WDIS
thirty days to either file an amended complaint or stipulate to a
dismissal without prejudice of what remained of its claims. WDIS
and the HOA stipulated to a dismissal. The court then entered an
order dismissing the remainder of WDIS’s claims without prejudice,
stating that the order was a final order under rule 54(a). No claims
remain pending in the case.
   10Bradbury v. Valencia, 2000 UT 50, ¶ 9, 5 P.3d 649; see also Am. W.
Bank Members, L.C. v. State, 2014 UT 49, ¶ 10, 342 P.3d 224 (“A ‘final
judgment for purposes of appeal is one that resolves all claims,
counterclaims, cross-claims, and third-party claims before the court
and fully and finally resolves the case.’”).
   11   UTAH R. CIV. P. 54(b).


                                    7
                          WDIS v. HI-COUNTRY
                          Opinion of the Court

a voluntary dismissal without prejudice of its remaining claims as a
mechanism for appealing a district court’s otherwise non-final order
without obtaining a rule 54(b) certification.12 In light of this policy
concern, we ordered supplemental briefing on whether we have
appellate jurisdiction under the final judgment rule. We conclude
that we do.
    ¶22 A “final judgment for purposes of appeal is one that
resolves all claims, counterclaims, cross-claims, and third-party
claims before the court and fully and finally resolves the case.” 13 To
determine whether a case has been fully and finally resolved below,
we apply a “pragmatic test” that “should not be applied as a sterile
formality.”14 Under this test, we need not determine whether the
factual controversy underlying the legal action “is concluded, but
whether the particular [legal] proceeding or action is terminated by
the judgment.”15 In other words, if there are no claims pending in a
case, the case is final even though there is a possibility, because the
parties have not fully resolved the factual controversy underlying
the action, that the parties may soon commence a new legal
proceeding. So if the action is terminated, “and, in order to proceed
farther with regard to the same subject-matter, a new action or
proceeding must be commenced, then, as a general rule, the
judgment which ends the particular action or proceeding is final for

   12  We note that although a voluntary dismissal without prejudice
could be used as a mechanism for appealing an otherwise non-final
order, this strategy is not without its risks. For example, under the
doctrine of claim preclusion, an appellant who loses on appeal could
be precluded from reasserting its voluntarily dismissed claims in
another case. See Madsen v. Borthick, 769 P.2d 245, 247 (Utah 1988)
(explaining that the doctrine of claim preclusion bars a cause of
action if it “could and should have been raised” in an earlier action
that resulted in a final judgment on the merits); see also Gann v.
William Timblin Transit, Inc., 522 F. Supp. 2d 1021, 1028 (N.D. Ill.
2007) (explaining that the doctrine of claim preclusion applies where
a party voluntarily dismisses a claim without prejudice in order to
split claims and pursue an appeal of some of those claims).
   13   Am. W. Bank, 2014 UT 49, ¶ 10.
   14Id. ¶ 11 & n.19, (quoting 15A CHARLES ALAN WRIGHT          ET AL.,
FEDERAL PRACTICE AND PROCEDURE § 3913 (2d ed. 2013)).
   15Bowles v. State ex rel. Utah Dep’t of Transp., 652 P.2d 1345, 1346
(Utah 1982) (internal quotation marks omitted).


                                    8
                             Cite as: 2019 UT 45
                            Opinion of the Court

the purposes of an appeal.”16 Under this rule, an order of dismissal,
either with or without prejudice, fully and finally resolves the case.
    ¶23 “Utah has adopted the majority rule that an order of
dismissal is a final adjudication, and thereafter, a plaintiff may not
file an amended complaint . . . .”17 This is true “even though the
dismissal was without prejudice.”18 So when all the claims in a case
have been dismissed the case is ended “as far as the district court [is]
concerned,” and, absent a reversal and remand by the appellate
court, the plaintiff can only reassert claims that were dismissed
without prejudice by commencing a new action.19 This is an
important aspect of our pragmatic approach to the final judgment
rule. In other words, under our pragmatic approach to the final
judgment rule, we treat dismissals, either with or without prejudice,
as final orders that have the effect of fully terminating the action and
rendering an appealed order a final order.20 Thus, under this
approach, an appealed order is a final order so long as there are no
claims pending below.21


   16   Id.
   17Am. W. Bank, 2014 UT 49, ¶ 11 (citation omitted) (internal
quotation marks omitted).
   18   Steiner v. State, 495 P.2d 809, 810 (Utah 1972).
   19 Am. W. Bank, 2014 UT 49, ¶ 12; see also Steiner, 495 P.2d at 810
(“[E]ven though the dismissal was without prejudice that order was
a final adjudication and did not authorize the plaintiffs to file an
amended complaint in these proceedings.”). Because the dismissal of
all pending claims ends the case in the district court, where an
appeal does not result in the case being reopened below (through the
reinstatement of some of the dismissed claims), no case remains in
which a party could reassert claims that had been dismissed without
prejudice after appeal. For this reason, a party can only reassert
claims that had been dismissed without prejudice by commencing a
new case—not by amending his or her pleading in the first case after
the appeal.
   20Am. W. Bank, 2014 UT 49, ¶ 11 (explaining that, in considering
whether a dismissal has fully terminated the action, we “do not
focus on whether a dismissal was with or without prejudice”).
   21 See Bradbury, 2000 UT 50, ¶ 10 (explaining that, for an order or
judgment to be final, it must “dispose of all parties and claims to an
action”); see also A.J. Mackay Co. v. Okland Constr. Co., 817 P.2d 323,
                                                           (Continued)
                                      9
                          WDIS v. HI-COUNTRY
                           Opinion of the Court

    ¶24 For example, in America West Bank, we held that an order
dismissing certain claims “without prejudice to filing another suit
does not make the [case] unappealable.”22 In that case, the district
court dismissed a number of claims with prejudice and a number of
claims without prejudice.23 On appeal, the defendant argued that we
did not have appellate jurisdiction because the dismissal without
prejudice rendered the order of dismissal a non-final order.24 But we
disagreed. We stated that under the rule adopted in Utah, “an order
of dismissal is a final adjudication . . . even if such a dismissal is
without prejudice.”25 And we explained that under our “pragmatic”
“test for finality,”26 the question was whether “the effect of the
ruling” was to finally resolve the issues.27 Citing the rule that “an
order of dismissal is a final adjudication . . . even if such a dismissal
is without prejudice,”28 and noting that “there [were] no
counterclaims, cross-claims, or third-party claims”29 remaining
below, the court held that the dismissal without prejudice had
“ended [the] suit as far as the district court was concerned.”30 For
this reason we held that the dismissal without prejudice had the
effect of “fully terminat[ing] the case.”31 Thus our decision in America
West Bank confirms that, under our pragmatic approach to the final



325–26 (Utah 1991) (dismissing an appeal because a counterclaim
remained pending before the trial court); Kennedy v. New Era Indus.,
Inc., 600 P.2d 534, 535–37 (Utah 1979) (dismissing an appeal because
a cross-claim remained pending before the trial court).
   222014 UT 49, ¶ 11 (quoting United States v. Wallace & Tiernan Co.,
336 U.S. 793, 794 n.1 (1949).
   23   Id. ¶ 8.
   24   Id. ¶ 10.
   25   Id. ¶ 11 (internal quotation marks omitted).
   26   Id. ¶ 12.
   27   Id. ¶ 11.
   28   Id.
   29   Id. ¶ 12.
   30Id. ¶ 11 (alteration in original) (quoting Wallace & Tiernan Co.,
336 U.S. at 794 n.1).
   31   Id. ¶ 12.


                                    10
                           Cite as: 2019 UT 45
                          Opinion of the Court

judgment rule, an appealed order is a final order so long as there are
no claims pending below.
    ¶25 We note that the HOA disagrees with this interpretation of
the final judgment rule. According to the HOA, our final judgment
rule cases should be read as foreclosing appellate jurisdiction here
because a contrary reading would allow parties to circumvent the
requirements of rule 54(b). But, as WDIS points out in its brief, this
proposed reading of our case law would be inconsistent with the
holdings in four of our previous cases.32 In each of the four cases
WDIS cites, we held that we had appellate jurisdiction over the case
after carefully acknowledging that the case had been perfected for
appeal by way of a voluntary dismissal without prejudice.




   32  See Eagar v. Burrows, 2008 UT 42, ¶ 12, 191 P.3d 9
(acknowledging that we had jurisdiction even though the parties
“voluntarily dismissed their counterclaims without prejudice to
expedite the conclusion of the litigation”); Rothstein v. Snowbird Corp.,
2007 UT 96, ¶ 5, 175 P.3d 560 (exercising appellate jurisdiction over a
summary judgment on the plaintiff’s negligence claim even though
the plaintiff “later voluntarily moved to dismiss his [other] gross
negligence claim without prejudice”); Anderson v. Provo City Corp.,
2005 UT 5, ¶ 8, 108 P.3d 701 (“Pursuant to the stipulation of the
parties, the court then dismissed the Owners’ as-applied challenges
without prejudice, thus rendering its summary judgment a final
order in the case . . . .”); Bd. of Educ. of Jordan Sch. Dist. v. Sandy City
Corp., 2004 UT 37, ¶ 5, 94 P.3d 234 (“[The court] accordingly granted
Sandy City’s motion and denied Jordan’s motion. Thereafter, the
parties jointly moved to dismiss their remaining claims without
prejudice. The district court granted that motion, and this appeal
followed.”). The court of appeals has also issued at least two cases
consistent with our previous four cases. See Free Motion Fitness, Inc. v.
Wells Fargo Bank W., NA, 2009 UT App 120, ¶ 13 n.4, 208 P.3d 1066
(“Wells Fargo’s remaining claim for contractual indemnification
against Ground Zero and Ground Zero’s counterclaim against Wells
Fargo were later dismissed without prejudice by stipulation of the
parties.”); State v. Amoroso, 1999 UT App 60, ¶ 5, 975 P.2d 505
(“Although the trial court did not dismiss count IV, the State
voluntarily dismissed this count without prejudice. This appeal
followed.”).


                                    11
                          WDIS v. HI-COUNTRY
                          Opinion of the Court

    ¶26 For example, in Anderson v. Provo City Corp.,33 we explicitly
held that a voluntary dismissal without prejudice of all remaining
claims in a case transforms a previously non-final order into a final
order. In that case, a group of homeowners filed a lawsuit against
Provo City.34 In their complaint they brought a facial constitutional
challenge seeking to overturn a zoning ordinance and a number of
as-applied constitutional challenges seeking to obtain compensation
for harms inflicted by the ordinance.35 On summary judgment the
district court dismissed their facial claim.36 After this dismissal, and
“[p]ursuant to the stipulation of the parties,” the district court
dismissed the homeowners’ remaining, as-applied claims without
prejudice and “stayed the effective date of [the ordinance at issue]
pending a decision on appeal.”37 Although it was clear that the
homeowners intended to later refile their as-applied challenges if
they lost their appeal,38 on appeal, we stated that the voluntary
dismissal without prejudice of the homeowners’ remaining claims
rendered the court’s “summary judgment a final order in the case.”39
We then explicitly held that we had jurisdiction to hear the appeal.40
   ¶27 Thus Anderson established that a voluntary dismissal of all
of the remaining claims in a case renders a previously non-final
order a final, appealable order. In fact, because the district court
granted a stay pending appeal in connection with the dismissal,

   33   2005 UT 5, ¶ 8.
   34   Id.
   35   Id.
   36   Id.
   37   Id.
   38 Because the homeowners’ voluntarily-dismissed claim raised
an alternative legal theory that would entitle them to relief only if we
affirmed the district court’s denial of their primary legal theory, it is
apparent that the homeowners’ stipulated dismissal of the
alternative claim without prejudice was done with the intent of
expediting appellate review of the district court’s order while
preserving their ability to refile their alternative legal theory. So the
nature of the homeowners’ voluntarily dismissed claim made it clear
that the homeowners intended to refile it if they lost their appeal.
   39   Anderson, 2005 UT 5, ¶ 8.
   40   Id. ¶ 9.


                                    12
                          Cite as: 2019 UT 45
                         Opinion of the Court

Anderson established that a voluntary dismissal without prejudice
renders previous orders final even where the remaining claims were
voluntarily dismissed for the express purpose of expediting an
appeal.
    ¶28 The holding in Anderson is consistent with our jurisdictional
holdings in the other three cases WDIS cites.41 In each of those cases
we asserted appellate jurisdiction after noting that some claims had
been voluntarily dismissed without prejudice. By asserting
jurisdiction while being fully aware of the procedural posture in
those cases—and of our duty to not decide cases in which we do not
have jurisdiction—we clearly held that the procedural posture in
those cases was not jurisdictionally defective.
   ¶29 So even were we to agree with the HOA’s proposed reading
of our other final judgment rule cases, we could not adopt that
proposed approach without overturning the four cases WDIS cites.
But, under the doctrine of stare decisis, we cannot overturn those
cases unless the stare decisis factors we identified in Eldridge v.
Johndrow42 weigh in favor of doing so. Because those factors do not
weigh in favor of overturning the four cases WDIS cites, we are
bound by them.
   ¶30 Accordingly, we hold that, under our pragmatic test, an
appealed order is a final order so long as there are no claims pending
below. And we clarify that this is so even where some claims in the
case had previously been dismissed without prejudice. After
applying this pragmatic test to the facts of this case, we conclude that
the order appealed is a final, appealable order.
   ¶31 Here, the district court dismissed all of WDIS’s claims with
prejudice to the extent they were based on facts arising before 2012.
Because the “heart of [WDIS’s] Complaint” was to quiet title to land
improperly encumbered with an HOA in the 1970s, WDIS argues
that the court’s dismissal of WDIS’s pre-2012 claims “effectively
adjudicated WDIS’s main argument as to the post-2012 [claims]” as


   41  See, e.g., Eagar, 2008 UT 42, ¶ 12 (explaining that we had
jurisdiction after parties had “voluntarily dismissed their
counterclaims without prejudice to expedite the conclusion of the
litigation”).
   42 2015 UT 21, ¶ 22, 345 P.3d 553 (explaining that our previous
decisions “have identified two broad factors that distinguish
between weighty precedents and less weighty ones”).


                                  13
                          WDIS v. HI-COUNTRY
                          Opinion of the Court

well. In other words, even though WDIS’s claims identified some
“additional problems” in a few “post-2012 documents,” all of
WDIS’s claims were based primarily on “the underlying documents
signed and recorded without authorization in the 1970s.” The district
court’s treatment of what remained of WDIS’s claims is consistent
with this characterization.
    ¶32 Recognizing that WDIS’s original complaint was unusable,
the court ordered WDIS either to draft a new complaint, “to the
extent that there [were] other grounds” for its claims, or to
voluntarily dismiss its remaining claims without prejudice so that it
could pursue an appeal. WDIS chose the second option, and the
court dismissed what remained of WDIS’s claims. After this
dismissal, no claims remained pending in the district court. Under
our pragmatic approach to the final judgment rule, the district
court’s dismissal of WDIS’s pre-2012 claims was rendered a final,
appealable order. Accordingly, we hold that we have appellate
jurisdiction in this case.
    ¶33 Nevertheless, because our current approach to the final
judgment rule creates tension with a policy underlying rule 54(b),43
we refer the issue to our rules committee for a recommendation
regarding whether an amendment to rule 54 is needed. To be clear,
by referring this issue to the committee, we are not suggesting that
our current approach is wrong, nor are we suggesting that we
should adopt an approach used in other jurisdictions. Rather, by
referring this issue to the rules committee we are merely expressing
a willingness to explore whether a preferable approach exists.
Federal case law, for example, offers a variety of possible approaches
to the final judgment rule. Some federal courts have adopted an
approach consistent with our own.44 Other federal courts allow the


   43   See supra ¶¶ 20–21.
   44 See, e.g., PGS Geophysical AS v. Iancu, 891 F.3d 1354, 1361 (Fed.
Cir. 2018) (“[T]his court has held that even a voluntary dismissal
without prejudice of some claims, when all the other claims in the
case have been adjudicated on their merits, results in a final
judgment.”); Chrysler Motors Corp. v. Thomas Auto Co., 939 F.2d 538,
540 (8th Cir. 1991) (explaining that the “effect” of a voluntary
dismissal without prejudice “was to make the judgment granting
partial summary judgment a final judgment for purposes of appeal,
even though the district court had not so certified under Fed. R. Civ.
P. 54(b)”); Hicks v. NLO, Inc., 825 F.2d 118, 120 (6th Cir. 1987)
                                                          (Continued)
                                  14
                          Cite as: 2019 UT 45
                         Opinion of the Court

appeal to move forward upon a stipulation of the parties to treat the
claims at issue as having been dismissed with prejudice unless the
appellant prevails on appeal.45 And still other courts allow the
appeal to proceed after deeming the voluntarily dismissed claims to
have been dismissed with prejudice46 or after remanding to the
district court for a dismissal with prejudice.47 Because the federal
approach to voluntary dismissals without prejudice is far from
uniform, if the rules committee decides to recommend an
amendment to rule 54 based on a federal approach (or on an
approach from another state), there are a variety of ways in which it
could do so. Accordingly, the committee should use all of the tools



(“Where a court has entered judgment against a plaintiff in a case
involving more than one claim and the plaintiff voluntarily
dismisses the claim or claims, which made the judgment
non-appealable and the dismissal is brought to the attention of the
district court, this Court will not penalize the plaintiff by dismissing
his or her appeal.”); see also State Treasurer of Mich. v. Barry, 168 F.3d
8, 18 (11th Cir. 1999) (Cox, J., concurring) (explaining that the
approach adopted by “the Sixth, Eighth, and First Circuits stand[s]
on firmer ground” than the approach followed by the Eleventh
Circuit).
   45See, e.g., Minn. Life Ins. Co. v. Kagan, 724 F.3d 843, 847 (7th Cir.
2013) (“[A]s long as the party ‘explicitly agrees . . . to treat the
dismissal of the claim as having been with prejudice’—in other
words, the party agrees not to refile the claim in the district court in
the event of an unsuccessful appeal—we have found jurisdiction
secure for the appeal to proceed.” (second alteration in original)).
   46See, e.g., Madsen v. Audrain Health Care, Inc., 297 F.3d 694, 698
(8th Cir. 2002) (“Under this rubric, we choose the latter remedy,
discussed at oral argument, and deem [the party’s] request for
dismissal of Count IV to be with prejudice.” (footnote omitted)).
   47 See, e.g., Stargaze Mgmt., LLC v. George Smith Partners, Inc., No.
15-56186, 2017 WL 7116976, at *1 (9th Cir. Aug. 17, 2017) (dismissing
appeal for lack of jurisdiction where the appellants rejected the
invitation to dismiss the remaining claims with prejudice on limited
remand); London v. Beaty, 612 F. App’x 910, 914 (10th Cir. 2015)
(explaining that while on appeal, “a stipulated notice of dismissal
was filed with the district court, dismissing the claims against Officer
Hill with prejudice” so it had jurisdiction to consider the appeal).


                                   15
                           WDIS v. HI-COUNTRY
                           Opinion of the Court

and information at its disposal to thoroughly study this issue before
making any recommendations.
        II. WDIS’s Quiet Title Action is Not Barred by a Statute of
                                Limitations
    ¶34 We now turn to the merits of this appeal. WDIS argues that
its quiet title action is not barred by a statute of limitations, because
it is a “true quiet title action.” Under Utah law, a true quiet title
action is never barred by the statute of limitations.48 According to
WDIS, there are two scenarios in which a quiet title action may be
considered a “true quiet title action.” First, WDIS argues that under
our decision in Bangerter v. Petty,49 it is a true quiet title action if it is
brought by an individual or entity in actual possession of the
property under a claim of ownership. Second, it argues that under
our decision in In re Hoopiiaina Trust,50 it is a true quiet title action if
the party merely requests that the court adjudicate the validity of an
opponent’s adverse or hostile claim to property to which the party
already holds title. WDIS argues that its quiet title action qualifies as
a true quiet title action under either scenario. Although we disagree
that Bangerter and Hoopiiaina establish separate true quiet title
exceptions, we agree that WDIS’s quiet title claim qualifies as a true
quiet title action.
     ¶35 In Utah it is well-established that quiet title actions are not
barred by a statute of limitations. One rationale for this rule is that in
“many instances one in possession would not know of dormant
adverse claims of persons not in possession.”51 And “even if . . . the
party in possession knows of . . . a potential [adverse] claimant, there
is no reason to put him to the expense and inconvenience of
litigation until such a claim is pressed against him.”52 Another
rationale, articulated in other jurisdictions, is that because “the injury
from a cloud on the title to real estate is continuing,” the “cause of




   48   In re Hoopiiaina Tr., 2006 UT 53, ¶ 23, 144 P.3d 1129.
   49   2009 UT 67, ¶ 16, 225 P.3d 874.
   50   2006 UT 53.
   51   Bangerter, 2009 UT 67, ¶ 16 (internal quotation marks omitted).
   52 Id. (first alteration in original) (internal quotation marks
omitted).


                                     16
                             Cite as: 2019 UT 45
                            Opinion of the Court

action for [a] removal [of a cloud on title] is likewise continuing, and
never barred while the cloud exists.”53
    ¶36 Although courts in Utah have been applying the statute of
limitations exception to quiet title actions for over a century, it was
not until our decision in Hoopiiaina that we provided much needed
clarification for how and when the exception should be applied.
     ¶37 In Hoopiiaina we recognized that although generally “all
actions, whether legal or equitable, are subject to a statute of
limitations in Utah[,] . . . suits brought to quiet the title to real
property have always been an exception to this rule.”54 But we noted
that courts “must proceed cautiously when applying this rule”
because parties could attempt “to avoid the statute of limitations on
other claims by simply disguising them as claims for quiet title
relief.”55 For this reason, we clarified what constitutes a “true quiet
title action” as opposed to an action that was disguised as a quiet
title action but was actually seeking other relief.56 We stated that a
“true quiet title action is a suit brought ‘to quiet an existing title
against an adverse or hostile claim of another,’ and ‘the effect of a
decree quieting title is not to vest title but rather is to perfect an
existing title as against other claimants.’”57 “Thus, the question
becomes whether a claim is a true quiet title action or whether the
claimant really seeks other relief . . . .”58
    ¶38 Determining whether a party truly seeks other relief when it
brings a quiet title claim can be difficult. In Hoopiiaina we attempted
to provide guidance for how courts should make this determination.
We said that “[w]hen a party asserts a quiet title claim in which that
party merely requests that the court adjudicate the validity of an
opponent’s adverse or hostile claim to property to which the party
already holds title,” the party is bringing a true quiet title claim. 59 So
“if it is not necessary that the court grant other relief in favor of the

   53   Tex. Co. v. Davis, 254 S.W. 304, 309 (Tex. 1923).
   54   2006 UT 53, ¶ 26 (citation omitted).
   55   Id.
   56   Id.
   57 Id. (quoting State ex rel. Dep’t of Social Servs. v. Santiago, 590 P.2d
335, 337–38 (Utah 1979)).
   58   Id.
   59   Id. ¶ 27.


                                      17
                         WDIS v. HI-COUNTRY
                         Opinion of the Court

party, such as cancelling a deed on the basis of fraud, in order to rule
on the quiet title claim, then the statute of limitations cannot operate
as a bar to the party’s . . . claim.”60 In other words, “[i]f the party’s
claim for quiet title relief can be granted only if the party succeeds on
another claim, then the statute of limitations applicable to the other
claim will also apply to the quiet title claim.”61
    ¶39 Three years after Hoopiiaina, in Bangerter v. Petty,62 we once
again addressed the question of whether a statute of limitations
would bar a quiet title action. In that case Ms. Bangerter, the
plaintiff, challenged a sheriff’s deed on her home on the ground that
the deed was void. The defendant argued “that Bangerter’s claim
[was] not a true quiet title action [under the test in Hoopiiaina,]
because Bangerter [had to] first succeed on her claim to void the
sheriff’s deed before she [could] have title quieted in her.”63 The
defendant therefore asserted that the statute of limitations applicable
to her challenge of the sheriff’s deed barred the quiet title action.64
   ¶40 Even though we did not explain the reasoning for our
decision, we held that the test in Hoopiiaina did “not apply to bar an
individual or entity in actual possession of property under a claim of
ownership from bringing an action to quiet title.”65 Because
Ms. Bangerter had remained in actual possession of her home, we




   60   Id.
   61  Id.; see also Ash v. State, 572 P.2d 1374, 1376 (Utah 1977) (“An
action to quiet title is an action at law where the pleadings put in
issue the ownership and possession of real property. In such an
action, the plaintiff must succeed by virtue of the strength of his own
title rather than the weakness of defendant’s title; nevertheless all the
plaintiff need do is to prove prima facie that he has title, which if not
overcome by defendant, is sufficient.” (citations omitted)); Colman v.
Butkovich, 538 P.2d 188, 189 (Utah 1975) (explaining that plaintiff
must prove “his own good title” before he could challenge the deed
of an adverse party).
   62   2009 UT 67.
   63   Id. ¶ 13.
   64   Id.
   65   Id. ¶ 14.


                                   18
                             Cite as: 2019 UT 45
                            Opinion of the Court

held that her quiet title action was not barred by the statute of
limitations.66
    ¶41 Subsequent to our decisions in Hoopiiaina and Bangerter,
lower courts have treated the two opinions as if they created two
separate quiet title exceptions. And in so doing, they have struggled
to apply the exceptions consistently. But Hoopiiaina and Bangerter did
not create two separate exceptions. Rather, both cases attempted to
give effect to the same, long-standing rule that a genuine quiet title
claim is not barred by a statute of limitations. Given the confusion
lingering in the wake of Hoopiiaina and Bangerter,67 we now clarify
the quiet title exception by reexamining our case law in light of the
requirements for a successful quiet title claim. In doing so, we hold
that a plaintiff’s quiet title claim is not barred by a statute of
limitations if the plaintiff is able to establish a prima facie quiet title
case without first receiving some other relief from the court.
               A. Requirements of a meritorious quiet title claim
    ¶42 A quiet title claim, “as its name connotes, is one to quiet an
[e]xisting title against an adverse or hostile claim of another.”68 It is



   66   Id. ¶ 17.
   67 The confusion among lower courts regarding the quiet title
exception is understandable because neither Hoopiiaina nor Bangerter
discussed the statute of limitations exception in the context of the
requirements for a meritorious quiet title action. For example, in
Hoopiiaina, we explained that a “party’s claim for quiet title relief”
cannot depend upon the success of “another claim.” 2006 UT 53,
¶ 27. But without the proper context, this language could be
interpreted in two ways: (1) that the plaintiff’s establishment of a
prima facie quiet title case cannot depend upon the success of
another claim or (2) that the success of the plaintiff’s quiet title claim,
as a whole, cannot depend upon the success of another claim.
   68 State ex rel. Dep’t of Soc. Servs. v. Santiago, 590 P.2d 335, 337
(Utah 1979); see also 65 AM. JUR. 2D Quieting Title § 1 (2019) (“In a
quiet title action, the plaintiff asks the court to declare that he or she
has good title to the property in question and compels any adverse
claimant to prove a competing ownership claim or forever be barred
from asserting it. In other words, a quiet title action requests a
judicial determination of all adverse claims to disputed property.”
(footnotes omitted)).


                                      19
                         WDIS v. HI-COUNTRY
                          Opinion of the Court

not an action “brought to [e]stablish title.” 69 Consequently, a quiet
title claim fails if the plaintiff cannot establish valid title70 or some
other valid and existing property right.71 Accordingly, when courts
encounter a claim to quiet title, they must analyze the claim in two
steps. First they must determine whether the plaintiff has established
a prima facie quiet title case. A prima facie quiet title case has two
elements: (1) “title,”72 or other valid interest, to the property at issue
and (2) a claim of an adverse estate or interest in the property.73


   69 Santiago, 590 P.2d at 337; see also 65 AM. JUR. 2D Quieting Title § 1
(2019) (“The purpose of a quiet title action is to finally settle and
determine, as between the parties, all conflicting claims to the
property in the controversy, and to decree to each party such interest
or estate therein as he or she may be entitled to, but it is not to invest
the court with jurisdiction to sell or dispose of title to the land.”
(footnotes omitted)).
   70  Andrus v. Bagley, 775 P.2d 934, 935 (Utah 1989) (holding that
because the plaintiff “had no interest, he had no standing to bring
the action”); Church v. Meadow Springs Ranch Corp., 659 P.2d 1045,
1048–49 (Utah 1983) (“To succeed in an action to quiet title to real
estate, a plaintiff must prevail on the strength of his own claim to
title and not on the weakness of a defendant’s title or even its total
lack of title.”); cf. Ash, 572 P.2d at 1376 (“In such an action, the
plaintiff must succeed by virtue of the strength of his own title rather
than the weakness of defendant’s title; nevertheless all the plaintiff
need do is to prove prima facie that he has title, which if not
overcome by defendant, is sufficient.”); Babcock v. Dangerfield, 94 P.2d
862, 863 (Utah 1939) (“While it is true that in an action to quiet title
the plaintiff must succeed by virtue of the strength of his own title
rather than the weakness of defendant’s title, nevertheless all the
plaintiff need do is to prove prima facie that he has title which, if not
overcome by defendant, is sufficient.”).
   71 See UTAH CODE § 78B-6-1301 (“A person may bring an action
against another person to determine rights, interests, or claims to or
in personal or real property.”).
   72  As Hoopiiaina and Bangerter show, title may be shown through
record title, Hoopiiaina, 2006 UT 53, ¶ 31, or through a presumption
of title stemming from “actual possession of property under a claim
of ownership.” Bangerter, 2009 UT 67, ¶ 14; see also E. Canyon Land &
Stock Co. v. Davis & Weber Ctys. Canal Co., 238 P. 280, 283 (Utah 1925)
(“Possession of land is prima facie evidence of title, and is sufficient
                                                           (Continued)
                                    20
                          Cite as: 2019 UT 45
                         Opinion of the Court

    ¶43 The second step of a quiet title claim analysis—after the
plaintiff has established a prima facie quiet title case—requires the
court to determine whether the plaintiff’s property interest is
superior to the interests of the other named adverse claimants. 74 This
second step almost always requires the court to make a legal
determination regarding the validity of the adverse claimant’s
interest, such as a determination that the adverse interest is void,
voidable, or inferior to the plaintiff’s interest.75
   ¶44 With this context in mind, our statement in Hoopiiaina—that
a “party’s claim for quiet title relief” cannot depend upon the success

evidence of title as against all persons but one who can show either a
prior possession or a better title.” (internal quotation marks
omitted)); infra ¶¶ 51–58.
   73 Santiago, 590 P.2d at 337–38 (“One seeking [to quiet title] must
allege title, entitlement to possession, and that the estate or interest
claimed by others is adverse or hostile to the alleged claims of title or
interest.”). Although Santiago also required the plaintiff to plead an
“entitlement to possession,” we note that this element will be
redundant in most cases because where a plaintiff satisfies the first
element—title—he will also be entitled to possession. See Gibson v.
McGurrin, 106 P. 669, 672 (Utah 1910) (“When [plaintiff] had proved
the legal title was in him, then the law presumed that he was in
constructive possession, and, in the absence of all evidence to the
contrary, that he was entitled to the actual possession.”); see also
Brewster v. Soterra, LLC, 53 So. 3d 145, 149 (Ala. Civ. App. 2010)
(“Constructive possession is found when one has legal title to
property but is not in actual possession of that property.”).
   74 See Colman, 538 P.2d at 189 (“Plaintiff says such deed was void
because it was vague in description. This assertion seems premature
and a stranger to this litigation, since, as stated above, the plaintiff,
before asserting it, first must prove his own good title[]—which he
has failed to do.”); Mercur Coal. Min. Co. v. Cannon, 184 P.2d 341, 342
(Utah 1947) (ruling that because the plaintiff failed to establish
ownership, the defendant did not have to establish ownership to
defeat plaintiff’s claim).
   75   See Hoopiiaina, 2006 UT 53, ¶ 31 (determining that a
grandfather’s will conveyance was void due to a lack of authority);
see also Bangerter, 2009 UT 67, ¶¶ 6, 18 (upon remand the district
court would be required to determine whether a sheriff’s deed was
void).


                                   21
                           WDIS v. HI-COUNTRY
                           Opinion of the Court

of “another claim”76—cannot be interpreted as requiring the success
of the plaintiff’s quiet title claim, as a whole, to be independent of the
success of another claim. This is so because almost every quiet title
claim depends upon a showing that the adverse parties’ claims to the
property are invalid or inferior. So when the standard set out in
Hoopiiaina is considered in light of the requirements of a quiet title
claim, it is clear that statutes of limitations do not apply to quiet title
claims if the plaintiff is able to establish its prima facie quiet title case
without first receiving some other affirmative relief from the court.
This rule is consistent with our case law.
    B. Applying the statute of limitations to quiet title actions only if the
  plaintiff’s prima facie case depends on receiving other relief is consistent
                            with our prior case law
    ¶45 An examination of our case law reveals that statutes of
limitations do not bar quiet title claims if the plaintiff establishes a
prima facie quiet title case without first receiving some other
affirmative relief from the court. But where the plaintiff’s prima facie
case depends on first receiving some other relief from the court, the
statute of limitations applicable to that other claim will bar the
success of the quiet title claim.
    ¶46 In one of our earliest cases discussing the quiet title
exception, Branting v. Salt Lake City,77 we considered the applicability
of the statute of limitations to a plaintiff’s quiet title action. In that
case, Salt Lake City had passed several ordinances for the purpose of
constructing a sewer and had assessed and levied a special tax on the
property abutting the sewer—including the plaintiff’s—to cover
construction costs.78 The plaintiff filed suit against the city, arguing
that the city had exceeded its authority and requesting that the court
declare the city’s actions void and of no effect.79
    ¶47 As a defense, the city pled that the claim was barred by a
four-year statute of limitations.80 The plaintiff responded that the
statute did not apply, because his suit was merely “an action to
remove a cloud from the title, or [was] one to quiet the title to real

   76   Hoopiiaina, 2006 UT 53, ¶ 27.
   77   153 P. 995, 1000–01 (Utah 1915).
   78   Id. at 996.
   79   Id.
   80   Id. at 1000.


                                      22
                            Cite as: 2019 UT 45
                           Opinion of the Court

property.”81 Although the court acknowledged the rule that “an
action to remove a cloud from, or one to quiet the title to, real
property[] is never barred,” it noted that the city had “at no time or
place asserted title to [the plaintiff’s] property. Nor did it question in
any way the soundness of his title.”82 And the court noted that the
plaintiff had “attempted to make every person who was affected by
[the tax assessment] a party to the action.”83 Because “actions to
remove clouds from or to quiet title are not generally brought for
and on behalf of whole communities,” the court concluded that the
plaintiff had not actually brought a quiet title action, and so the quiet
title exception did not apply.84 So Branting recognized the validity of
the quiet title exception to statutes of limitations, but limited its
application to cases where a plaintiff brings a genuine quiet title
claim.
    ¶48 In Davidsen v. Salt Lake City,85 decided twenty-three years
after Branting, we again addressed the question of when the statute
of limitations applies to quiet title actions. In that case the plaintiff
had agreed to deed certain real property to the city. When he sent
the deed to an agent of the city, the plaintiff included a letter stating
that the deed was conditioned on the city making certain
improvements.86 But the agent sent the deed to the city commission
without the letter.87 The city “accepted the deed and had it
recorded.”88 The plaintiff subsequently demanded that the
conditions specified in the letter be met and brought suit when the
city refused.89 In his suit, the plaintiff asked to have the deed set
aside on the ground of fraud, to quiet title, and for general relief.90


   81   Id.
   82   Id.
   83   Id. at 1001.
   84   Id.
   85   81 P.2d 374 (Utah 1938).
   86 Id. at 374; see also Hoopiiaina, 2006 UT 53, ¶ 24 (citing Davidsen,
81 P.2d at 374).
   87   Davidsen, 81 P.2d at 374.
   88   Id.
   89   Id. at 374–75.
   90   Id. at 374.


                                    23
                          WDIS v. HI-COUNTRY
                           Opinion of the Court

But the plaintiff brought his suit outside the statute of limitations
period for fraud claims.91 And because the plaintiff could not
establish a prima facie quiet title case without first establishing “his
right to have the deed cancelled” through his fraud claim, we held
that he was “not entitled to have his title quieted.”92 In other words,
even though we did not apply a statute of limitations to his quiet
title action, his quiet title action nevertheless failed because the
statute of limitations barring his fraud claim prevented him from
establishing a prima facie case of quiet title.93
    ¶49 In Rodgers v. Hansen,94 we again addressed this issue. In that
case, a mother purchased a home with the help of her daughter and
son-in-law. Although the title in the home was recorded in the name
of all three—the mother, her daughter, and her son-in-law—as
joint-tenants, the mother was always the only occupant of the home,
and she made regular house payments to her daughter.95
   ¶50 A few years later, a “family squabble over the ownership of
the property began.”96 The mother initiated a quiet title action,
seeking a judicial declaration that the deed in her daughter and
son-in-law’s favor was actually an equitable mortgage.97 Even
though the mother had known of the property dispute for a number
of years, we held that her claim was not defeated by the statute of

   91   Id. at 377.
   92  Id. at 376. The plaintiff had no deed and could not establish a
presumption of ownership through actual possession. See E. Canyon
Land & Stock Co., 238 P. at 283 (“Possession of land is prima facie
evidence of title, and is sufficient evidence of title as against all
persons but one who can show either a prior possession or a better
title.” (internal quotation marks omitted)); see also 65 AM. JUR. 2D
Quieting Title § 37 (2019) (“Under some state statutes, to bring a quiet
title action, the claimant must have title or possession.”).
   93Davidsen, 81 P.2d at 377 (“But if his relief in each case depends
as here upon the cancellation of a deed for fraud or mistake, he must
bring his action within the period provided by law for an action
based upon that ground.”).
   94   580 P.2d 233, 234 (Utah 1978).
   95   Id.
   96   Id.
   97   Id.


                                    24
                            Cite as: 2019 UT 45
                           Opinion of the Court

limitations, because she “had continuous possession of the
property.”98 Although we did not state it expressly, the mother’s
possession allowed her to establish a prima facie quiet title case
without having to prevail on another claim first.99 So our decision in
Rodgers accorded with the statute of limitations exception articulated
in Davidsen.
     ¶51 Returning again to examine our decisions in Hoopiiaina and
Bangerter in light of the elements of a successful quiet title claim, it is
clear that we intended the quiet title exception to apply to all quiet
title actions where the plaintiff is able to establish its prima facie
quiet title case without first receiving other relief from the court.
   ¶52 In Hoopiiaina, two grandchildren were named beneficiaries
in two irrevocable trusts.100 Their grandfather, the settlor of the
trusts, conveyed two properties into the trust.101 Because the trusts
were irrevocable, this conveyance immediately deprived the
grandfather of title to the properties. Years later—after the two
grandchildren became the sole remaining beneficiaries of the
trusts—the grandfather purported to convey the real property
owned by the trusts to his second wife (the plaintiffs’
stepgrandmother) and her son through a holographic will.102 When
the grandfather died, the stepgrandmother was appointed as
personal representative of the grandfather’s estate.103 The deeds to

   98   Id. at 235.
   99 See, e.g., E. Canyon Land & Stock Co., 238 P. at 283 (“Possession
of land is prima facie evidence of title, and is sufficient evidence of
title as against all persons but one who can show either a prior
possession or a better title.” (internal quotation marks omitted)); see
also Bank of Vernal v. Uintah Cty., 250 P.2d 581, 583 (Utah 1952)
(explaining that “the right of possession . . . is the most important
single incident of ownership”). In 2000, the Utah Court of Appeals
cited our decisions in Rodgers and Davidsen for the proposition that
“those in actual possession of real estate are never barred by any
statute of limitation from seeking to quiet their title.” Conder v. Hunt,
2000 UT App 105, ¶ 17, 1 P.3d 558. And our decision in Bangerter
reaffirmed this rule.
   100   Hoopiiaina, 2006 UT 53, ¶ 1.
   101   Id. ¶ 3.
   102   Id. ¶ 7.
   103   Id. ¶ 8.


                                        25
                         WDIS v. HI-COUNTRY
                          Opinion of the Court

the two properties were subsequently conveyed to the
stepgrandmother and her son.104 A few years later the grandchildren
brought a quiet title action to quiet title of both properties in their
favor.105 The district court ruled that the quiet title action was barred
by a statute of limitations, and the grandchildren appealed.106
    ¶53 On appeal we held that no statute of limitations applied. In
doing so we expressly reaffirmed the rule, acknowledged in
Branting, Davidsen, and Rodgers, that “suits brought to quiet the title
to real property have always been” exempted from statutes of
limitations.107 And although we expressed concern that parties could
attempt to avoid the statute of limitations on other claims by labeling
them as quiet title actions, our decision in Hoopiiaina did not modify
the rule that all quiet title claims are exempt from statutes of
limitations. Instead, we attempted to create a standard that would
help courts distinguish between quiet title actions and other actions
for affirmative relief that were disguised as quiet title actions.108
    ¶54 We explained that to determine whether an action was a
genuine quiet title action, courts must examine the relief sought.109 If
the party “merely requests that the court adjudicate the validity of
an opponent’s adverse or hostile claim to property to which the
party already holds title,” then the claim is truly a quiet title claim.110
But if a party cannot establish its quiet title claim without first
establishing title by prevailing on another claim, then the statute of
limitations for the other claim will, if applicable, bar the party from
establishing its quiet title claim.111
   ¶55 Applying this clarified standard to the facts of the case, we
held that because the plaintiffs were “immediately vested with
equitable title to the trust properties” when the trusts were created, it
was “not necessary for [us] to rule in plaintiffs’ favor” before they


   104   Id. ¶ 10.
   105   Id. ¶ 13.
   106   Id. ¶¶ 14–15.
   107   Id. ¶ 26.
   108   Id.
   109   Id. ¶ 27.
   110   Id.
   111   Id.


                                    26
                            Cite as: 2019 UT 45
                           Opinion of the Court

established that they were “entitled to quiet title” to the
properties.112 This was so despite the fact that the ultimate success of
their claim depended upon a finding that the subsequent will was
created without authority. In other words, the plaintiffs’ quiet title
action was not barred by a statute of limitations, because they were
able to establish a prima facie quiet title case without first receiving
some other form of relief.
    ¶56 Our decision in Bangerter was likewise consistent with this
approach. In that case we were asked to decide whether a statute of
limitations applied to a quiet title claim where the plaintiff did not
have record title to the property but had remained in continuous
possession of it.113 The defendant argued that the statute of
limitations applicable to the plaintiff’s challenge of the sheriff’s deed
barred the quiet title action.114 According to the defendant, this was
so, despite our holding in Hoopiiaina, because the plaintiff’s “claim
[was] not a true quiet title action” under the test in Hoopiiaina.115 It
claimed that it was not a true quiet title action, because the plaintiff
first had to “succeed on her claim to void the sheriff’s deed before
she [could] have title quieted in her.”116
     ¶57 Without explaining our reasoning, we held that an
individual or entity in actual possession of property under a claim of
ownership was not barred from bringing an action to quiet title.117 In
doing so we cited Rodgers and Davidsen for the proposition that when
an individual or entity “is (1) in actual possession of property and
(2) under a claim of ownership” the “statute of limitations does not
bar [that] individual or entity from bringing an action to quiet
title.”118 Although some lower courts have treated Hoopiiaina and
Bangerter as if they created two separate statute of limitations
exceptions,119 Bangerter is more accurately read as a recognition of

   112   Id. ¶¶ 31–32.
   113   Bangerter, 2009 UT 67, ¶ 11.
   114   Id. ¶ 13.
   115   Id.
   116   Id.
   117   Id. ¶ 14.
   118   Id. ¶ 16.
   119See, e.g., Powder Run at Deer Valley Owner Ass’n v. Black
Diamond Lodge at Deer Valley Ass’n of Unit Owners, 2014 UT App 43,
                                                        (Continued)
                                        27
                        WDIS v. HI-COUNTRY
                         Opinion of the Court



¶¶ 17–30, 320 P.3d 1076 (discussing a “true quiet title exception”
separately from an “actual possession exception”). In Powder Run,
the court of appeals treated Hoopiiaina and Bangerter as two separate
exceptions and, by doing so, it outlined legal reasoning that was
inconsistent with our decision in Hoopiiaina. The court in Powder Run
considered whether a statute of limitations barred the quiet title
action brought by a plaintiff homeowners association against
another, defendant homeowners association (which owned an
easement across the plaintiff homeowners association’s property)
and Park City (which dedicated the easement as a public street). The
basis of the plaintiff HOA’s claim was that the defendant HOA “did
not have any legal right to dedicate the easement to the City.” Id. ¶ 9.
Because Park City “had no legal authority to declare the easement a
public road” the plaintiff argued that the ordinance “was void ab
initio.” Id. ¶ 16. But the court of appeals ruled that the plaintiff
HOA’s request to quiet title in the property was time barred because
neither the true quiet title exception under Hoopiiaina, nor the actual
possession exception in Bangerter, applied. Id. ¶ 32.
     The court held that the true quiet title exception did not apply,
because “the basis of [the plaintiff HOA’s] claim [was] its argument
that the ordinance [was] void. [It] thus could not succeed on its quiet
title claim without first striking down the ordinance.” Id. ¶ 19. This
reasoning is problematic because the same reasoning could have
been applied to the plaintiffs’ claim in Hoopiiaina. (In Hoopiiaina, the
basis of the plaintiffs’ claim was that the will devising property to
the defendant was void.) In fact, the court in Powder Run conceded
that there were “some similarities between Hoopiiaina Trust and the
present case,” but distinguished the two cases based on the
subsequent “legislative action” Park City took by adopting an
ordinance accepting the dedication. Id. ¶ 26. But this is a distinction
without a difference. The purpose of a quiet title action is to
“request[] a judicial determination of all adverse claims to disputed
property.” 65 AM. JUR. 2D Quieting Title § 1 (2019) (“[A] quiet title
action requests a judicial determination of all adverse claims to
disputed property.”). There is no reason why an otherwise valid
quiet title action should be barred just because there are two adverse
claimants rather than one. This is true even if one of the adverse
claimants purportedly obtained its interest from another adverse
claimant or through legislative action. By applying Hoopiiaina’s
“some affirmative relief” test to the plaintiff’s entire claim rather
than the plaintiff’s prima facie case, the court employed legal
                                                           (Continued)
                                  28
                           Cite as: 2019 UT 45
                          Opinion of the Court

the rule that actual possession creates a presumption of
ownership.120 And because of this presumption, a plaintiff in actual
possession of property is able to establish a prima facie quiet title
case without first receiving other relief, thereby qualifying for the
true quiet title exception we relied on in Hoopiiaina.
    ¶58 Accordingly, Hoopiiaina and Bangerter stand for the same
thing: if a plaintiff can establish its prima facie quiet title case—either
through a showing of actual possession under a claim of ownership
or through record title—there is no applicable statute of limitations
to bar the claim. We reaffirm this standard and apply it in this case.
 C. WDIS’s quiet title claim is not time barred, because it has pled a prima
                  facie quiet title claim in its complaint
    ¶59 WDIS’s quiet title claim is not time barred, because it has
pled a prima facie case of quiet title. In its complaint, WDIS alleges
that it holds title to the property. Additionally, WDIS alleges that the
HOA’s interest is adverse to its own. So WDIS has established the
two elements of a prima facie quiet title case against the HOA.
Although the district court will have to determine whether the
HOA’s encumbrances are void or voidable before WDIS prevails on
the merits of its claim, the establishment of WDIS’s prima facie case
is not dependent on this determination.121 Accordingly, the quiet title
exception to statutes of limitations applies, and WDIS’s quiet title
claim is not time barred.


reasoning that is inconsistent with Hoopiiaina and quiet title
principles generally.
   120E. Canyon Land & Stock Co., 238 P. at 283 (“Possession of land is
prima facie evidence of title, and is sufficient evidence of title as
against all persons but one who can show either a prior possession
or a better title.” (internal quotation marks omitted)); see also Bank of
Vernal, 250 P.2d at 583 (explaining that “the right of possession . . . is
the most important single incident of ownership”); Conder, 2000 UT
App 105, ¶ 17 (citing our decisions in Rogers and Davidsen for the
proposition that “those in actual possession of real estate are never
barred by any statute of limitation from seeking to quiet their title”).
   121See, e.g., Ash, 572 P.2d at 1376 (“In such an action, the plaintiff
must succeed by virtue of the strength of his own title rather than the
weakness of defendant’s title; nevertheless all the plaintiff need do is
to prove prima facie that he has title, which if not overcome by
defendant, is sufficient.”).


                                     29
                           WDIS v. HI-COUNTRY
                           Opinion of the Court

   ¶60 In sum, our opinions in Bangerter and Hoopiiaina122 discussed
the same quiet title exception to statutes of limitations. Under this
rule, statutes of limitations do not apply to quiet title claims if the
plaintiff is able to establish a prima facie quiet title case without first
receiving some other relief from the court. Applying this rule in this
case, we hold that WDIS’s quiet title claim is not time barred.
Accordingly, we reverse the district court’s order and remand for
proceedings consistent with this opinion.
         III. We Reverse the District Court’s Res Judicata Decision
   ¶61 Finally, WDIS argues that the district court erred by looking
beyond the pleadings to make its res judicata decision. Because the
HOA failed to address WDIS’s plausible argument on this issue,123
we rule in WDIS’s favor without reaching the issue’s merits.124
                                Conclusion
     ¶62 We hold that WDIS’s quiet title claim was not barred by a
statute of limitations, because WDIS is able to establish a prima facie
quiet title case without first receiving some other relief from the
court. So we reverse the district court’s dismissal of WDIS’s quiet
title claim. Because this determination renders a determination on
WDIS’s void encumbrance argument unnecessary, we decline to
address it.
   ¶63 We also reverse the district court’s res judicata
determination without reaching the merits of the decision because
the HOA failed to adequately brief this issue. Accordingly, we
remand for proceedings consistent with this opinion.




   122   As well as Branting, Davidsen, and Rodgers.
   123 In its brief, the HOA stated that “[g]iven the relatively
insignificant impact of this ruling, Appellee does not intend to offer
argument as to this issue.”
   124 See Broderick v. Apartment Mgmt. Consultants, L.L.C., 2012 UT
17, ¶ 20, 279 P.3d 391 (“Accordingly, because of AMC’s inadequate
briefing of the issues raised by Tenants, we reject AMC’s brief. And
thus, without reaching the merits of the broader issues before us, we
accept Tenants’ claim that the Exculpatory Clause in the Agreement
is unenforceable.”).


                                    30